Citation Nr: 1215623	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-06 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected thoracic scoliosis.  

2.  Entitlement to an increased rating for thoracic scoliosis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 1988.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

A July 2010 Board decision reopened and remanded the claim for service connection for a low back disability and also remanded the claim for an increased rating for thoracic scoliosis.  The requested development with respect to the claim for service connection for a low back disability has been accomplished and is now ready for appellate review.  For the purposes of this decision, the phrase "low back disability" refers to low back disability separate and apart from the service connected thoracic spine scoliosis.

Further development is necessary with respect to the issue of entitlement to an increased rating for thoracic scoliosis, and this issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not have a low back disability that is causally related to his service connected thoracic spine disability on a secondary basis or to service on a direct basis, and arthritis of the low back is not shown within one year of service.  

CONCLUSION OF LAW

A current low back disability was not incurred in or aggravated by the Veteran's active duty service, may not be presumed to have been so incurred, and is not secondary to service-connected thoracic spine disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter in July 2010, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection, to include on a secondary basis.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the Board recognizes that the July 2010 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in a subsequent August 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  A March 2006 letter and the aforementioned July 2010 letter provided the notice contemplated by Dingess.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the claim for service connection for a low back disability.  The record as it stands includes sufficient competent evidence with respect to this claim, and available records that are pertinent to the claim, in-service and VA, have been obtained.  The Veteran was afforded a VA examination in August 2010 and a June 2011 addendum focused on the claim for service connection for a low back disability, and these reports are in compliance with the directives of the July 2010 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the VA examination reports contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disability addressed in the decision below to allow for fully informed application of the appropriate legal criteria.  These reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issue decided below. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim for service connection for a low back disability and no further action with respect to this claim is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to the issue adjudicated below.  Under these circumstances, no further action is necessary to assist the claimant with respect to the claim for service connection for a low back disability.  

Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).
 
The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of secondary service connection may be made. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board finds that the probative competent evidence in this case is against a conclusion that the Veteran has a low back disability that is secondary to service-connected thoracic spine disability.  Furthermore, the Board finds that the competent evidence is against a finding that the Veteran has a low back disability as a result of an in-service event, symptomatology, or pathology during service or that arthritis of the low back was manifested during the one year presumptive period thereafter.

Summarizing the pertinent evidence considered in making the above determination, service treatment reports dated in October 1986 reflect treatment for low back pain, at which time the diagnoses were back strain and musculoskeletal back pain.  July 1988 service treatment reports, to include an x-ray conducted at that time, reflected thoracic scoliosis, a condition for which service connection has been granted as previously noted.  An August 1988 service treatment report reflected treatment for "middle back" pain.   

After service, an August 1989 VA examination showed the Veteran describing mid and low back pain which he said began in 1988.  He denied any specific back trauma.  The examination of the back revealed tenderness to palpation of the thoracic and lower lumbar area.  Range of motion of the low back was to 90 degrees of flexion and 5 degrees of backward extension.  An x-ray of the thoracic and lumbosacral spine conducted in conjunction with the examination showed 12 thoracic type vertebral bodies with 12 rib pairs with moderate mid thoracic dextroconvex curvature.  There were five lumbar type vertebral bodies with a transitional segment at S1.  No fracture or subluxation was in evidence and disc spaces were all well maintained.  The radiographic impression was moderate dextroconvex thoracic scoliosis and a predominantly lumbarized S1 vertebral segment.  The impression with respect to the spine following the examination was "[m]id and low back pain.  Thoracic scoliosis and lumbarized S1."

Thereafter, X-rays of the lumbar spine in July 2003 showed findings to include anterior spur formations, a narrowed disc space, and degenerative joint disease.  There being no medical evidence of arthritis in the lumbar spine prior to 2003, service connection for arthritis of the spine on a "presumptive" basis cannot be granted.  

A September 2003 statement from an individual who noted that he had known the Veteran for a "very long time" indicated that she noticed that the Veteran had been experience worsening back pain over the prior 10 months to the point that it limited the Veteran's ability to work or complete "even the simple things in his life."  A VA MRI of the lumbosacral spine in that month showed findings to include disc space narrowing, stenosis, a concentric bulged disc, and degenerative facet arthropathy changes.  

At a February 2004 VA examination, the Veteran described low back pain during service that was aggravated by doing push ups.  After service, he reported that he sought treatment "after 1989" in the Puget Sound area for back pain, and was prescribed nonsteroidal anti-inflammatories and physical therapy.  He reported that he left the Puget Sound area in 1991 and moved to Texas, whereupon the nonsteroidal anti-inflammatories and physical therapy were continued at a central Texas VA facility, with the last such treatment in 2002.  Following the physical examination in February 2004, the diagnosis in pertinent part was spondylosis of the lumbar spine without radiculopathy. 

At an October 2006 VA examination, the Veteran reported that he was injured in the service "a few times," and that there was documentation that he developed low back pain therein while wearing a lab belt.  He also reported that he had back pain in 1987 after a 13 mile run that was treated conservatively.  Following the examination, the pertinent diagnosis was "[l]ow back pain secondary to degenerative disc disease with facet hypertrophy as well as osteophytes primarily at the L4-L5 level."  The examiner opined, in essence, that it was "less likely than not" that the Veteran's lower back disability was related to service, noting that the Veteran "did perform construction work for approximately 12-13 years after he left the service in the 1990s."  

As directed by the July 2010 Board remand, a VA physician examined the Veteran in August 2010 for the purposes of determining the etiology of the Veteran's low back disability.  The reports from this examination reflect that the claims file was reviewed by the examining physician.  The diagnosis with respect to the low back was "lumbar spondylosis [osteoporosis, with joint manifestations]" and the examiner commented that the service connected thoracic scoliosis had no "adverse effect" on the low back disability.  He also apparently, and perhaps not intentionally (the syntax of the opinion as recorded on the examination reports makes the exact intent of the examiner unclear) attributed the low back disability to being at least as likely as not related service, to include the "documented" in-service low back pain in 1988.  

In light of the confusion discussed in the August 2010 VA examination reports noted above, the RO requested a clarifying opinion, finding that the VA physician who conducted the August 2010 VA examination "appeared to be under the impression that the Veteran is already service connected for lumbar spondylosis."  The requested clarifying opinion, completed by a different VA physician than the individual who conducted the August 2010 VA examination, was provided in June 2011.  The claims file was documented to have been reviewed, and the following opinion was provided:

With regard to the lumbar spine, there is no clear evidence in the service treatment records of a distinct injury to the lumbar spine.  There is [a] notation of lumbar pain for approximately 2 weeks in 1986, which appears to have been diagnosed predominantly as lumbar strain and then [a] description of intermittent back pain in July 1988 as cramps in the thigh with running.  The location of the back pain in July 1988 is not clear as to whether it is lumbar or thoracic in location.  In addition, there is an entry from August 31, 1988 describing symptoms of middle back pain for two months.  Overall, there is no clear evidence of any chronicity of lumbar related symptoms while in service.  In fact, the service treatment records give the impression that the majority of the symptoms were in the mid back region, and as such point more to an episodic thoracic strain as opposed to a lumbar problem.  With this in mind, it is LESS LIKELY THAN NOT [that] the claimant's currently diagnosed lumbar condition is due to, as a result of, []or permanently aggravated by in-service illness, injury, treatment or event.  

Applying the pertinent legal criteria to the facts as set forth above, the Board notes when it is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433   (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the 'treating physician rule.'  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court offered guidance on the assessment of the probative value of medical opinion evidence.  The Court instructed that it should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  Id. at 470-71.  See also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one medical opinion over another is not error).  

Under the authority set forth above, to the extent the August 2010 VA opinion is viewed as linking a low back disability to service, the Board finds the probative value of this opinion to be overcome by the negative June 2011 opinion, which was supported by a significantly more complete rationale, with citation to multiple service treatment reports and a complete explanation for the opinion rendered.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the claimant's history, and the thoroughness and detail of the opinion.).  Given this opinion as well as the negative opinion following the October 2006 VA examination, the Board finds that the probative weight of the competent evidence is against a conclusion that the Veteran has a low back disability that is directly the result of service.  With regard to secondary service connection, the August 2010 VA opinion was unequivocal with respect to this aspect of the appeal, as the examiner noted that the thoracic spine disability had no "adverse effect" on the low back disability.  There is otherwise no competent evidence liking a low back disability to the service connected thoracic spine disability.  

With respect to the contentions of the Veteran describing a continuity of low back symptoms from service to the present time, the Veteran as a layperson is competent to provide evidence regarding injury and symptomatology but is not competent to provide evidence regarding diagnosis or etiology.  Espiritu, supra.  It is true that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra.  The Board has considered the statements regarding lay-observable events and continuity to be credible, but finds that the most probative evidence concerning the decisive questions in this case in the form of the negative medical opinions described above is against the Veteran's claim, and that linking a current low back disability to service or the service connected thoracic spine disability requires a medical determination beyond the expertise of a lay person such as the Veteran.   Espiritu, supra.  As such, and given the negative competent medical evidence as summarized above,  the Board finds that that the preponderance of the evidence is against the claim for service connection for a low back disability, and the benefit of the doubt doctrine is thus not for application with respect to this claim.  Gilbert, supra.  

ORDER

Entitlement to service connection for a low back disability is not warranted.  To this extent, the appeal is denied.   

REMAND

With respect to the claim for an increased rating for thoracic scoliosis, the July 2010 Board remand directed the RO to provide the Veteran with a VA examination that included range of motion testing.  Such testing was included during the August 2010 VA examination, but not, despite a request for such testing by way of reference to the instructions of the July 2010 Board remand in a June 2011 deferred rating decision, as part of the June 2011 VA addendum opinion.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the Veteran's representative in his March 2012 presentation to the Board, after noting that the June 2011 VA addendum opinion did not include range of motion studies and the fact that the most recent VA examination including such studies is "nearly two years old," requested that the case be remanded again to provide the Veteran with another VA examination to assess the severity of the service connected thoracic spine disability.  As such, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected thoracic spine disability and that includes range of motion findings is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the severity of his service-thoracic spine disability.  It is imperative that the claims files be made available to the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported to allow for application of the rating criteria for disability of the spine. 

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain functionally limits range of motion as well as whether there is any other functional loss due to weakened movement, excess fatigability, or incoordination.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  The examiner should also specifically state if ankylosis and muscle spasm are present. 

The examiner should also express as an opinion as to the impact of the service connected thoracic spine disability on the Veteran's ability to obtain and retain substantially gainful employment and his daily functioning.

2.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that such is responsive to the above requests for  information. 

3.  After completion of the above, the RO should review the expanded claims file and determine whether the claim for an increased rating for the service-connected thoracic spine disability may be granted.  To the extent that this claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


